Citation Nr: 0921199	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
nerve deafness, also claimed as bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from November 1948 to June 
1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Manchester, New Hampshire.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The RO denied service connection for nerve deafness in 
September 2005.  The Veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.

2. Evidence received since the denial of service connection 
for nerve deafness in September 2005 does not raise a 
reasonable possibility of substantiating the claim.

3.  Any current tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service 
connection for nerve deafness is final.  38 U.S.C.A. § 7105 
(c) (West 2002).

2. New and material evidence sufficient to reopen the claim 
of entitlement to service connection for nerve deafness, also 
claimed as hearing loss, has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing 
loss, will be presumed to have been incurred in service if 
they become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Hearing Loss

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO denied service connection for nerve deafness in 
September 2005.  The Veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105(c).

In denying service connection, the RO noted that service 
connection may be granted for a disability which began in 
military service or was caused by some event or experience in 
service.  The RO indicated that service connection for nerve 
deafness was denied since the condition was neither incurred 
in nor caused by service.  The RO noted that the Veteran's 
service medical records were completely silent for any 
complaints, diagnoses, or treatment of hearing loss.  The RO 
observed that it had received and considered VA outpatient 
treatment records and records from the Social Security 
Administration.  It stated that these records did show a 
hearing loss but there was no evidence that this loss was a 
result of the Veteran's active military service.  

Evidence received subsequent to the September 2005 rating 
determination includes statements from the Veteran indicating 
his belief that his current hearing loss is related to his 
period of service.  Also added to the record were duplicate 
copies of medical records that had been available and 
reviewed at the time of the previous rating determination.  

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for nerve 
deafness, to include bilateral hearing loss.  The Veteran's 
contentions that his hearing loss is related to his period of 
service were known at the time of the previous denial.  They 
are cumulative of those known at the time of the previous 
denial.  The duplicate treatment records were available at 
the time of the previous denial and are of no probative value 
to the reopening of the claim.  

The newly received evidence is essentially duplicative of 
evidence previously considered.  The Veteran's reports of in-
service noise exposure and continuity of symptomatology as 
well as the evidence of current hearing loss, were of record 
at the time of the 2005 denial.  The treatment records 
submitted were also of record at the time of the previous 
denial.  Accordingly, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim 
and is not new and material and the petition to reopen must 
be denied.

Tinnitus

A review of the Veteran's service treatment records 
demonstrates no complaints or findings of tinnitus during 
service.  There were also no objective medical findings of 
tinnitus in the years immediately following service or for 
many years thereafter.  

While the Veteran has expressed his belief that his current 
tinnitus arises from inservice noise exposure, as noted 
above, lay persons are not competent to opine as to medical 
etiology or to render medical opinions.  

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  The Veteran has also not reported a 
continuity of symptomatology to VA or private examiners.

Of course, service connection can be granted for a condition 
first diagnosed after service, but there is no competent 
medical evidence of record demonstrating a link between any 
current tinnitus and the Veteran's period of service, 
including inservice noise exposure.  

There is no other basis on which to grant service connection 
for tinnitus, first manifested many years after the Veteran 
was discharged from service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There are also no opinions beneficial to the 
Veteran's claim.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus and the benefit-of-the-doubt 
doctrine is not for application.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for nerve 
deafness, also claimed as bilateral hearing loss, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA notice in a new and material evidence claim must 
include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In a June 2007 letter, the RO informed the Veteran that he 
had been previously denied service connection for nerve 
deafness in September 2005 on the basis that there was no 
evidence that showed that the nerve deafness/hearing loss was 
the result of active military service.  The RO indicated that 
the appeal time for that decision had expired and that the 
decision was now final.  To qualify as new, the evidence had 
to be in existence and be submitted to VA for the first time.  
In order to be considered material, the additional existing 
evidence had to pertain to the reason the claim was 
previously denied.  New and material evidence had to raise a 
reasonable possibility of substantiating his claim.  The 
evidence could not simply be repetitive or cumulative of the 
evidence it had when the claim was previously denied.   

As the Veteran is shown to have been notified of what is 
necessary to reopen the claim of service connection, 
remanding the case for the RO to re-notify him of the 
requirements would serve no useful purpose, but would merely 
cause unnecessary delay in the administrative process.


As to the claim of service connection for tinnitus, the 
Veteran's status has been substantiated.  In a June 2007 
letter, the RO provided the Veteran with notice that informed 
him of the evidence needed to substantiate entitlement to 
service connection.  The letter also told him what evidence 
he was responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter also told him to submit 
relevant evidence in his possession.

The above letter told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.

The Veteran was also provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the June 2007 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran has not identified 
any other available records.  

As to the necessity for an examination, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence that the Veteran 
currently has tinnitus relating to his period of service.  As 
such,  a VA medical examination is not necessary.  Therefore, 
no further action is necessary to assist the claimant with 
the claim.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for nerve deafness, also 
claimed as bilateral hearing loss, is denied.

Service connection for tinnitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


